Exhibit 10.1

AMENDMENT NO. 4 TO STOCKHOLDERS AGREEMENT

This AMENDMENT NO. 4 TO STOCKHOLDERS AGREEMENT (this “Agreement”) is made and
entered into as of October 31, 2011 by and among TD Ameritrade Holding
Corporation (the “Company”), the stockholders of the Company listed on the
signature pages hereto under the heading “R Parties” (collectively, the “R
Parties”), The Toronto-Dominion Bank, a Canadian chartered bank (“TD Bank”), TD
Luxembourg International Holdings, a Luxembourg société à responsabilité limitée
(private limited liability company), with a share capital of USD 24,000, having
its registered office at 46A, Avenue John F. Kennedy, L-2958 Luxembourg,
Grand-Duchy of Luxembourg and registered with the Luxembourg Registre de
Commerce et des Sociétés (Trade and Companies Register) under number B 154.812
and a direct, wholly-owned subsidiary of TD Bank (“TD Lux” and, together with TD
Bank, “TD”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Stockholders Agreement (defined below).

RECITALS

WHEREAS, the Company, the R Parties and TD Bank are parties to that certain
Stockholders Agreement, dated as of June 22, 2005, as amended (the “Stockholders
Agreement”);

WHEREAS, TD Lux has become an owner of record of shares of Common Stock;

WHEREAS Section 2.1(c) of the Stockholders Agreement requires TD and the R
Parties to reduce the number of Voting Securities Beneficially Owned by such
persons under certain circumstances;

WHEREAS, on October 20, 2011, the Company’s board of directors authorized the
Company to repurchase up to an additional 30 million shares of Common Stock (the
“Repurchase Plan”); and

WHEREAS, each of TD, the R Parties and the Company agree that TD shall effect
the reduction, if any, required by Section 2.1(c) of the Stockholders Agreement
to the extent (and only to the extent) such reduction is required as a result of
the Repurchase Plan in accordance with terms of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound thereby, the parties hereto agree as follows.

ARTICLE I

AMENDMENT

SECTION 1.1. The parties agree that any requirement that TD reduce, pursuant to
Section 2.1(c) of the Stockholders Agreement, as soon as reasonably practicable
the number of



--------------------------------------------------------------------------------

Voting Securities Beneficially Owned, to the extent (and only to the extent)
such reduction is necessary as a result of repurchases of Common Stock by the
Company pursuant to the Repurchase Plan, is hereby amended and replaced as set
forth in this Section 1.1. TD shall take all actions reasonably necessary to
cause any such reduction to be (a) completed by January 24, 2014 and
(b) commenced at any time that, and then continued for so long as, such
reduction can be accomplished by means of sales executed at a price per share
equal to or greater than TD’s then-applicable U.S. dollar-denominated average
carrying value per share of Voting Securities Beneficially Owned. In no event
shall TD, as a result of the Repurchase Plan, Beneficially Own Voting Securities
in excess of 48% of the Total Voting Power. Notwithstanding anything in this
Agreement to the contrary, it is agreed and understood that (i) the
implementation of a written plan complying with Rule 10b5-1(c) under the
Exchange Act and Rule 144 under the Securities Act (applicable to sales of
securities by Affiliates of an issuer), with no other limitations, except for
the price limitation set forth in clause (b) above, shall satisfy the
requirements of clause (b) above for so long as such plan is in place, which
method of sales will in no event affect the obligation of TD to complete its
requirement in this Section 1.1 by January 24, 2014 and (ii) no reduction
required pursuant to this Section 1.1 shall require TD to (A) incur liability
under Section 16(b) of the Exchange Act or (B) Transfer Voting Securities during
a period in which (x) the Company has imposed trading restrictions on Directors
or other Affiliates of the Company or (y) the general counsel of the Company has
determined that the Company or TD is in possession of material nonpublic
information relating to the Company.

Except as set forth in the prior paragraph, all provisions of Section 2.1(c) of
the Stockholders Agreement shall remain in full force and effect, including,
without limitation, the provision whereby TD shall not, and shall not cause any
of its Affiliates to, exercise any voting rights in respect of any Voting
Securities Beneficially Owned by such Person to the extent such Voting
Securities exceed the TD Ownership Limitation Percentage (including, for the
avoidance of doubt, any Voting Securities that are the subject of this
Agreement), or alternatively, upon the request of the Company, shall cause such
shares in excess of the TD Ownership Limitation Percentage to be voted, on any
matter submitted to the holders of the Common Stock for a vote, in the same
proportions as the votes cast by all holders of Common Stock other than TD, the
R Parties and their respective Affiliates, and nothing in this Agreement shall
in any way increase the TD Ownership Limitation Percentage. TD shall provide to
the Company and the R Parties, on an ongoing and confidential basis, information
in order to assess compliance with this Section 1.1 as may from time to time
reasonably be requested by such persons.

SECTION 1.2. Termination of Amendment. The provisions of Section 1.1 of this
Agreement shall terminate without any further action by any of the parties
hereto and shall have no further force and effect on the earlier of January 24,
2014 or the termination of the Stockholders Agreement in accordance with the
terms thereof.

ARTICLE II

MISCELLANEOUS

SECTION 2.1. Continued Effect of Original Agreement. As modified hereby, the
Stockholders Agreement is hereby ratified and confirmed and agreed to by all of
the parties hereto and continues in full force and effect. For greater
certainty, all of the provisions of that

 

2



--------------------------------------------------------------------------------

certain Amendment No. 3 to Stockholders Agreement made and entered into as of
August 6, 2010 by and among the parties with respect to the plan to repurchase
up to 30 million shares of Common Stock authorized by the Company’s board of
directors on August 5, 2010, which plan has not yet been completed on the date
hereof, shall remain in full force and effect. All references in the
Stockholders Agreement to the “Agreement” shall be read as references to the
Stockholders Agreement as modified by this Agreement and as it may be further
amended, supplemented, restated or otherwise modified from time to time.

SECTION 2.2. Counterparts. This Agreement may be executed by facsimile in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

SECTION 2.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (except to the extent that
mandatory provisions of federal law are applicable), without giving effect to
the principles of conflicts of law, and shall be binding upon the successors and
assigns of the parties.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

COMPANY:    R PARTIES: TD AMERITRADE HOLDING CORPORATION   

/s/ J. JOE RICKETTS

     J. Joe Ricketts By:  

/s/ FREDRIC J. TOMCZYK

       Name: Fredric J. Tomczyk   

/s/ MARLENE M. RICKETTS

  Title: Chief Executive Officer    Marlene M. Ricketts TD:   

RPTC INC., as Trustee for the MARLENE M.

RICKETTS 1994 DYNASTY TRUST

THE TORONTO-DOMINION BANK           By:  

/s/ ALFRED LEVITT

By:  

/s/ RIAZ AHMED

     Name: Alfred Levitt     Name: Riaz Ahmed        Title: Secretary and Trust
Officer  

Title: Group Head, Corporate Development,

Stategy and Treasury Balance Sheet Management

    

TD LUXEMBOURG INTERNATIONAL

HOLDINGS S.À R.L.

  

RPTC INC., as Trustee for the J. JOE RICKETTS

1996 DYNASTY TRUST

     By:  

/s/ ALFRED LEVITT

By:  

/s/ YVES SAWAYA

     Name: Alfred Levitt   Name: Yves Sawaya      Title: Secretary and Trust
Officer   Title: Manager      By:  

/s/ DAVE SPARWELL

       Name: Dave Sparwell        Title: Manager     